Citation Nr: 1618945	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-06 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1975 to August 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied entitlement to TDIU.  In February 2016 a videoconference Board hearing was held before the undersigned; a transcript is in the record.


FINDING OF FACT

The Veteran's service-connected disabilities (adjustment disorder, rated 70 percent; left arm radiculopathy, 40 percent; degenerative changes at C5-6, 20 percent; lumbar spine degenerative disc disease, 20 percent; left lower extremity radiculopathy, 20 percent; right lower extremity radiculopathy, 10 percent; right arm radiculopathy, 10 percent; and erectile dysfunction, 0 percent) are rated 90 percent, combined, and are shown to render him incapable of maintaining regular substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter.
Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities include adjustment disorder, rated 70 percent; left arm radiculopathy, rated 40 percent; severe degenerative changes at C5-6, rated 20 percent; lumbar spine degenerative disc disease, rated 20 percent; left lower extremity radiculopathy, rated 20 percent; right lower extremity radiculopathy, rated 10 percent; right arm radiculopathy, rated 10 percent; and erectile dysfunction, rated 0 percent.  He has a single disability rated at 70 percent.  Thus, the schedular requirements for a TDIU rating are met. 

It is not in dispute that the Veteran's service-connected disabilities prevent physical forms of employment.  (See, e.g., August 2011 VA examination report (opining that the Veteran's service-connected cervical spine disability and bilateral arm disabilities, each (alone) prevent physical employment.)  The question remaining is whether his service-connected disabilities (alone) also render him incapable of participating in a substantially gainful sedentary employment.

The record reflects (based on his reports) that the Veteran has a high school education with three years of college coursework; has worked most recently as certified nursing assistant and cashier; and in 2010 established entitlement to Social Security disability benefits (based, in part, on service-connected disabilities). 

In July 2010, the Veteran's treating VA physician provided a letter stating that the Veteran's service-connected neck disability resulted in neurological deficits in the lower extremities, causing severe physical impairment, and that the medications required to treat those disabilities cause significant cognitive impairment.  She opined that he should not be working, due to his service-connected disabilities.

On September 2010 VA peripheral nerves examination, it was noted that the Veteran was recently let go from a cashier position because the employer would not permit him to use his prescribed pain medications and he was unable to work without them.  The examiner opined that the Veteran's service-connected neck and left arm disabilities moderately impaired sedentary employment.  

On August 2011 VA psychiatric examination, the examiner opined, essentially, that the Veteran's service-connected psychiatric disability would not preclude substantially gainful employment, provided that he could obtain accommodation for his service-connected physiological disabilities.  

On August 2011 VA general medical examination, the examiner opined that the Veteran's neck and bilateral arm disabilities would (each) mildly to moderately affect sedentary employment.

On February 2012 VA aid and attendance examination, the examiner noted that the Veteran was not able to protect himself from the hazards/dangers of the daily environment, due to a combination of service- and non-service-connected disabilities.  

On March 2013 VA neurological examination, the VA examiner opined that the Veteran's service-connected neurological disabilities would mildly impair sedentary work.  

On March 2014 VA peripheral nerves examination, the examiner opined that the Veteran (who is left hand dominant) would be unable to hold a sedentary job that required writing, lifting, or repetitive use of the left arm, due to service-connected left arm disability.
On December 2014 VA psychiatric examination, the examiner opined that some symptoms of the Veteran's service-connected psychiatric disability would cause moderate to severe impairment in most forms of gainful employment, and noted that the Veteran rarely leaves his home due to increased discomfort around people and panic attacks.

On December 2014 VA aid and attendance examination, the examiner opined that the Veteran was confined to his home (due to service-connected disabilities) and required assistance for dressing and bathing.  

In January 2015, the Director, Compensation Service, determined that special monthly compensation (SMC) on account of need for the regular aid and attendance of another person was warranted on an extraschedular basis; the rating was implemented in a February 2015 rating decision.

While several of the VA examiners' reports are, on their face, negative opinions with respect to TDIU (based on findings that sedentary work was only partially impaired), the Board notes that such examinations were not based on consideration of all of the Veteran's service-connected disabilities, which include orthopedic, neurological, and psychiatric impairments, taken together.  (See, e.g., September 2010 VA examination (based on neck and left arm disabilities), August 2011 VA psychiatric examination (based on psychiatric disability), August 2011 VA general medical examination (based on neck and bilateral arm disabilities), and March 2013 VA examination (based on neurological disabilities)).  Therefore, the Board finds that those opinions do not constitute probative evidence that the Veteran's service-connected disabilities, taken together, do not preclude substantially gainful (sedentary) employment.  

The Veteran's treating VA physician (who is familiar with his complete disability profile, to include the combined effects of his service-connected disabilities) has opined that he is unable to work due to service-connected disabilities.  Furthermore, the March 2014 VA examiner noted that the Veteran, would be precluded from undertaking sedentary employment that involved writing, and the December 2014 VA examiners noted that the Veteran is essentially confined to his house.  Notably, the Veteran has been granted SMC based on the need for aid and attendance of another.  The Board finds that medical evidence that the Veteran has been advised (by a VA physician) to stop working, that he is largely confined to his house, that he cannot undertake employment that requires substantial use of his dominant hand, and that he requires the aid and attendance of another is probative evidence weighing heavily in favor of his claim for TDIU.  Therefore, resolving any remaining reasonable doubt regarding the degree of disability/impairment in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that a TDIU rating is warranted.


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


